Title: [August 1761]
From: Adams, John
To: 



      Augt. 1st.
      
      
       I am creating Enemies in every Quarter of the Town. The Clarks hate. Mother Hubbard, Thayer, Lamb, Tirrell, J. Brackett. This is multiplying and propagating Enemies, too fast. I shall have the Ill-Will of the whole Town.
       Daniel White, Moses Adams.—This will not do.
       Daniel Prat vs. Thos. Colson.—This Action was brot by Plaintiff vs. Colson as Administrator, on the Estate of Mr. Bolter, for Non-Performance of a Covenant of Indenture. Prat was a poor, fatherless Child and his Mother Unable to provide for him, bound him an Apprentice to Mr. Bolter. He was then under 10 Years of Age, and so was bound for Eleven Years, and some odd Months. In Consideration of this very long and unusual Term of Apprenticeship his Master covenanted to teach him to read, write and Cypher, and to teach him the Trade of a Weaver. But we contend complain that he never taught us either to read, write or Cypher, or to weave. Call the Proof.
       The Law, Gentlemen, is extreamly tender and indulgent to such Actions as these. For such is the Benignity and Humanity of the English Constitution that all the weak, and helpless, and friendless Part of our Species are taken under its Peculiar Care and Protection. Women, Children, and Especially Widows and fatherless Children, have always, from the Compassion of the Law peculiar Priviledges and Indulgences allowed them. Therefore as a poor, fatherless, and friendless Child the Law would allow great Indulgence and Lenity to this Plantiff.
       But he is to be favoured for Another Reason. Because the English Law greatly favours Education. In every English Country, some sort of Education, some Acquaintance with Letters, is necessary, that a Man may fill any station whatever. In the Countries of slavery, and Romish superstition, the Laity must not learn to read, least they should detect the gross Impostures of the Priesthood, and shake off the Yoke of Bondage. But in Protestant Countries and especially in England and its Colonies, Freedom of Enquiry is allowed to be not only the Priviledge but the Duty of every Individual. We know it to be our Duty, to read, examine and judge for ourselves, even of ourselves what is right. No Priest nor Pope has any Right to say what I shall believe, and I will not believe one Word they say, if I think it is not founded in Reason and in Revelation. Now how can I judge what My Bible justifies unless I can read my Bible.
       The English Constitution is founded, tis bottomed And grounded on the Knowledge and good sense of the People. The very Ground of our Liberties, is the freedom of Elections. Every Man has in Politicks as well as Religion, a Right to think and speak and Act for himself. No man either King or Subject, Clergyman or Layman has any Right to dictate to me the Person I shall choose for my Legislator and Ruler. I must judge for myself, but how can I judge, how can any Man judge, unless his Mind has been opened and enlarged by Reading. A Man who can read, will find in his Bible, in the common sermon Books that common People have by them and even in the Almanack and News Papers, Rules and observations, that will enlarge his Range of Thought, and enable him the better to judge who has and who has not that Integrity of Heart, and that Compass of Knowledge and Understanding, which form the Statesman.
       Memorandum. To ask Seth Copeland, whether his Father White has a Copy of his Fathers Will? How came Eb. White possessed of that old Deed to his father, and how came Tho’s White to have it? and whether he Tho’s White has a Copy of that Deed. And Query of whom Capt. Thayer bought his share of the Landing? and of whom Holbrook bought his share of the Landing? And whether the Beech and Flatts, where Thayers and Holbrooks Wharffs now are, ever belonged to Tho’s White the Testator.
      
      
       
        
   
   The several semidetached entries that follow may have been written any time from 2 Aug. to 9 Sept. 1761.


       
      
     